Citation Nr: 1436042	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-36 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

4.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.

5.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.

6.  Entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and assigned an initial 10 percent disability rating for chronic low back strain, intervertebral disc protrusion, effective August 10, 2002.  By a November 2006 decision, the RO granted a higher initial 60 percent rating for chronic low back strain, intervertebral disc protrusion, with bilateral radiculopathy, effective from August 10, 2002.  In a December 2008 decision, the Board denied the Veteran's claim for an initial schedular rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, and remanded this claim for consideration on an extra-schedular basis.  In a March 2011 decision, the Board determined that additional development was necessary prior to final adjudication of the Veteran's claim on an extra-schedular basis and remanded the claim.

Additionally, the remaining matters are before the Board on appeal from a May 2008 rating decision of the VA RO in Columbia, South Carolina.

In July 2013, the Board remanded the issues on appeal for a videoconference hearing.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issues on appeal.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The issues of entitlement to service connection for hypertension, and increased disability ratings for GERD, pseudofolliculitis barbae, and radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2011 statement, the Veteran indicated his desire to withdraw his appeal seeking entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2011, the Veteran stated that he wished to withdraw the issue of entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321 on appeal.  The March 2011 statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issue of entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, and it is dismissed.


ORDER

Entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Further development is warranted as certain actions requested in the July 2013 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The July 2013 Remand noted that the Veteran submitted a June 2013 letter requesting a videoconference hearing before the Board at the RO, in lieu of an in-person hearing.  Therefore, the Board remanded the Veteran's claims in order to be scheduled for a videoconference hearing.  However, there is no evidence of record indicating that the Veteran was ever scheduled or afforded a videoconference hearing  pertaining to the issues on appeal

The Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for such a hearing.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2013).  As the RO schedules videoconference hearings, another remand is necessary in order for the Veteran to be scheduled for a hearing.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall, 11 at 271.  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO, before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


